DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-30 responded on February 09, 2022 are pending,  claims 1-30 are amended.
Response to Arguments
Applicant’s arguments, see pg. 9, filed February 09 2022, with respect to the rejection(s) of claims 1, 9, 16 and 23 have been considered but are moot because the arguments do not apply to any of the additional references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-14, 16-21 and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 10,707,937 B2, hereinafter "Kim") in view of Osawa et al. (WO2020021640A1, English translation in US 2021/0266995 A1, hereinafter "Osawa").
Regarding claim 1, Kim discloses method of communication, comprising:
configuring a Reference Signal (RS) resource set corresponding to a combination of a plurality of Access Link (AL) RSs (Kim, Fig. 1 claim 1, receiving information on a plurality of CSI processes of a downlink signal by a user equipment in a wireless access system, receiving a downlink control signal including a flag of a 1-bit size and an indicator indicating a specific CSI-RS; selecting a QCL (quasi co-located) CSI process having the specific CSI-RS set as a representative CSI-RS from the plurality of CSI processes; Col. 4 line 25-27 A terminal may be substituted with such a terminology as a relay node (RN), a relay station (RS));
transmitting, jointly by the relay node and the network entity, the RS resource set to trigger a network to configure one or more Quasi-co-location (QCL) parameters for an AL and a relay SL (Kim, Claim 1 receiving a downlink control signal including an indicator indicating a specific CSI-RS, selecting a QCL (quasi co-located) CS/ process having the specific CSI-RS set as a representative CSI-RS from a plurality of the CS/ processes, selecting a CSI-RS corresponding to a most recently reported CSI-RS indicator as a QCL CSI-RS of a DM-RS (demodulation-reference signal) from the two or more CSI-RSs included in the QCL CS/ process); and
communicating, by the relay node and the network entity, a downlink channel or uplink channel using the (Kim, Claim 1 receiving a downlink data signal using the DM-RS and the QCL CSI-RS).
Kim discloses UE can be a relay node or relay station, but does not explicitly disclose a plurality of Sidelink (SL) RSs, wherein the RS resource set enables a user equipment (UE) to communicate with a network entity via sidelink communications with a relay node.
Osawa from the same field of endeavor discloses configuring a Reference Signal (RS) resource set corresponding to a combination of a plurality of Access Link (AL) RSs and a plurality of Sidelink (SL) RSs, wherein the RS resource set enables a user equipment (UE) to communicate with a network entity via sidelink communications with a relay node (Osawa, [0041] a user equipment (i.e. relay node) having a scheduling capability dynamically indicates the SL-PTRS and/or the SL-CSI-RS to the user equipment 20 performing a SL transmission. The user equipment 20 having scheduling capability is a user equipment 20 that, autonomously or based on an indication from the base station apparatus 10, determines at least one of a MCS (Modulation and Coding Scheme), a TBS (Transport block size), a rank or the number of transmission layers, a resource allocation, a transmission power, and a transmission timing; and indicates the determination(s) to another user equipment, also [0038] A transmission time interval of the PTRS and the CSI-RS may be semi-persistently configured (i.e. QCL)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified resources of reference signals disclosed by Kim and resources of sidelink disclosed by Osawa with a motivation to make this modification in order to improve a quality of the SL communication by more dynamically controlling the transmission density of the PTRS and/or the CSI-RS, the reference signals adapting to a change of a communication environment (Osawa, [0039]).	
Regarding claim 2, Kim further discloses wherein a RS resource in the RS resource set is associated with at least one of an AL or SL node index and at least one of an AL or SL RS resource index associated with the relay node (Kim, Table 3 discloses CSI process configured for a UE, a TP index corresponding to each CSI process, and a BF CSI-RS index).
Regarding claim 3, Kim does not explicitly disclose wherein the plurality of SL RSs are combined with a plurality of Channel State Information Reference Signal (CSI-RS) resources as the plurality of AL RSs for downlink sounding.
Osawa from the same field of endeavor discloses wherein the plurality of SL RSs are combined with a plurality of Channel State Information Reference Signal (CSI-RS) resources as the plurality of AL RSs for downlink sounding ((Osawa, [0041] a user equipment (i.e. relay node) having a scheduling capability dynamically indicates the SL-PTRS and/or the SL-CSI-RS to the user equipment 20 performing a SL transmission. The user equipment 20 having scheduling capability is a user equipment 20 that, autonomously or based on an indication from the base station apparatus 10, determines at least one of a MCS (Modulation and Coding Scheme), a TBS (Transport block size), a rank or the number of transmission layers, a resource allocation, a transmission power, and a transmission timing; and indicates the determination(s) to another user equipment).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified resources of reference signals disclosed by Kim and resources of sidelink disclosed by Osawa with a motivation to make this modification in order to improve a quality of the SL communication by more dynamically controlling the transmission density of the PTRS and/or the CSI-RS, the reference signals adapting to a change of a communication environment (Osawa, [0039]).
Regarding claim 4, Kim does not explicitly disclose wherein the plurality of SL RSs are combined with a plurality of Sounding Reference Signal (SRS) resources as the plurality of AL RSs for uplink sounding.
Osawa from the same field of endeavor discloses wherein the plurality of SL RSs are combined with a plurality of Sounding Reference Signal (SRS) resources as the plurality of AL RSs for uplink sounding (Osawa, [0029-33] SL (SideLink) may be distinguished based on a UL (Uplink), a DL (Downlink) and one of the following 1)-4) or a combination of the following 1)-4), noting that the SL may be referred to as another name: 1) a resource allocation in a time domain 2) a resource allocation in a frequency domain 3) a synchronization signal (including SLSS (Side link Synchronization Signal)) to be referred 4) a reference signal used in a path loss measurement or a transmission power control).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified resources of reference signals disclosed by Kim and resources of sidelink disclosed by Osawa with a motivation to make this modification in order to improve a quality of the SL communication by more dynamically controlling the transmission density of the PTRS and/or the CSI-RS, the reference signals adapting to a change of a communication environment (Osawa, [0039]).
Regarding claim 5, Kim further discloses wherein communicating the downlink channel or the uplink channel using the (Kim, Col. 11 line 29-31 The transmission timing information includes a period for transmitting CSI, offset, and the like and can be transmitted to each UE via an RRC message).
Regarding claim 6, Kim further discloses wherein communicating the downlink channel or the uplink channel using the (Kim, Col. 11 line 23-26 If uplink data exists at the same time in a subframe in which CSI is transmitted, the CSI is transmitted via an uplink data channel (PUSCH) together with the data (i.e. without processing offset)).
Regarding claim 9, Kim discloses method of communication, comprising:
configuring, by a relay node, a Reference Signal (RS) resource set corresponding to a combination of a plurality of Access Link (AL) RSs (Kim, Fig. 1 claim 1, receiving information on a plurality of CSI processes of a downlink signal by a user equipment in a wireless access system, receiving a downlink control signal including a flag of a 1-bit size and an indicator indicating a specific CSI-RS; selecting a QCL (quasi co-located) CSI process having the specific CSI-RS set as a representative CSI-RS from the plurality of CSI processes; Col. 4 line 25-27 A terminal may be substituted with such a terminology as a relay node (RN), a relay station (RS));
transmitting, by the relay node, the RS resource set to trigger a network to configure one or more Quasi-co-location (QCL) parameters for an AL and a relay (Kim, Claim 1 receiving a downlink control signal including an indicator indicating a specific CSI-RS, selecting a QCL (quasi co-located) CS/ process having the specific CSI-RS set as a representative CSI-RS from a plurality of the CS/ processes, selecting a CSI-RS corresponding to a most recently reported CSI-RS indicator as a QCL CSI-RS of a DM-RS (demodulation-reference signal) from the two or more CSI-RSs included in the QCL CS/ process); and
communicating, by the relay node with the network entity, a downlink channel or an uplink channel using the (Kim, Claim 1 receiving a downlink data signal using the DM-RS and the QCL CSI-RS).
Kim discloses UE can be a relay node or relay station, but does not explicitly disclose a plurality of Sidelink (SL) RSs, wherein the RS resource set enables a user equipment (UE) to communicate with a network entity via sidelink communications with a relay node.
Osawa from the same field of endeavor discloses configuring a Reference Signal (RS) resource set corresponding to a combination of a plurality of Access Link (AL) RSs and a plurality of Sidelink (SL) RSs, wherein the RS resource set enables a user equipment (UE) to communicate with a network entity via sidelink communications with a relay node (Osawa, [0041] a user equipment (i.e. relay node) having a scheduling capability dynamically indicates the SL-PTRS and/or the SL-CSI-RS to the user equipment 20 performing a SL transmission. The user equipment 20 having scheduling capability is a user equipment 20 that, autonomously or based on an indication from the base station apparatus 10, determines at least one of a MCS (Modulation and Coding Scheme), a TBS (Transport block size), a rank or the number of transmission layers, a resource allocation, a transmission power, and a transmission timing; and indicates the determination(s) to another user equipment, also [0038] A transmission time interval of the PTRS and the CSI-RS may be semi-persistently configured (i.e. QCL)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified resources of reference signals disclosed by Kim and resources of sidelink disclosed by Osawa with a motivation to make this modification in order to improve a quality of the SL communication by more dynamically controlling the transmission density of the PTRS and/or the CSI-RS, the reference signals adapting to a change of a communication environment (Osawa, [0039]).	
Regarding claim 10, Kim further discloses wherein a RS resource in the RS resource set is associated with at least one of an AL or SL node index and at least one of an AL or SL RS resource index associated with the relay node (Kim, Table 3 discloses CSI process configured for a UE, a TP index corresponding to each CSI process, and a BF CSI-RS index).
Regarding claim 11, Kim does not explicitly disclose wherein the plurality of SL RSs are combined with a plurality of Channel State Information Reference Signal (CSI-RS) resources as the plurality of AL RSs for downlink sounding.
Osawa from the same field of endeavor discloses wherein the plurality of SL RSs are combined with a plurality of Channel State Information Reference Signal (CSI-RS) resources as the plurality of AL RSs for downlink sounding ((Osawa, [0041] a user equipment (i.e. relay node) having a scheduling capability dynamically indicates the SL-PTRS and/or the SL-CSI-RS to the user equipment 20 performing a SL transmission. The user equipment 20 having scheduling capability is a user equipment 20 that, autonomously or based on an indication from the base station apparatus 10, determines at least one of a MCS (Modulation and Coding Scheme), a TBS (Transport block size), a rank or the number of transmission layers, a resource allocation, a transmission power, and a transmission timing; and indicates the determination(s) to another user equipment).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified resources of reference signals disclosed by Kim and resources of sidelink disclosed by Osawa with a motivation to make this modification in order to improve a quality of the SL communication by more dynamically controlling the transmission density of the PTRS and/or the CSI-RS, the reference signals adapting to a change of a communication environment (Osawa, [0039]).
Regarding claim 12, Kim does not explicitly disclose wherein the plurality of SL RSs are combined with a plurality of Sounding Reference Signal (SRS) resources as the plurality of AL RSs for uplink sounding.
Osawa from the same field of endeavor discloses wherein the plurality of SL RSs are combined with a plurality of Sounding Reference Signal (SRS) resources as the plurality of AL RSs for uplink sounding (Osawa, [0029-33] SL (SideLink) may be distinguished based on a UL (Uplink), a DL (Downlink) and one of the following 1)-4) or a combination of the following 1)-4), noting that the SL may be referred to as another name: 1) a resource allocation in a time domain 2) a resource allocation in a frequency domain 3) a synchronization signal (including SLSS (Side link Synchronization Signal)) to be referred 4) a reference signal used in a path loss measurement or a transmission power control).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified resources of reference signals disclosed by Kim and resources of sidelink disclosed by Osawa with a motivation to make this modification in order to improve a quality of the SL communication by more dynamically controlling the transmission density of the PTRS and/or the CSI-RS, the reference signals adapting to a change of a communication environment (Osawa, [0039]).

Regarding claim 13, Kim further discloses wherein communicating the downlink channel or the uplink channel using the (Kim, Col. 11 line 29-31 The transmission timing information includes a period for transmitting CSI, offset, and the like and can be transmitted to each UE via an RRC message).
Regarding claim 14, Kim further discloses wherein communicating the downlink channel or the uplink channel using the (Kim, Col. 11 line 23-26 If uplink data exists at the same time in a subframe in which CSI is transmitted, the CSI is transmitted via an uplink data channel (PUSCH) together with the data (i.e. without processing offset)).
Regarding claim 16, Kim discloses method of communication, comprising:
configuring, by a network entity, a Reference Signal (RS) resource set corresponding to a combination of a plurality of Access Link (AL) RSs (Kim, Fig. 1; claim 1, receiving information on a plurality of CSI processes of a downlink signal by a user equipment in a wireless access system, receiving a downlink control signal including a flag of a 1-bit size and an indicator indicating a specific CSI-RS; selecting a QCL (quasi co-located) CSI process having the specific CSI-RS set as a representative CSI-RS from the plurality of CSI processes; Col. 4 line 25-27 A terminal may be substituted with such a terminology as a relay node (RN), a relay station (RS));
transmitting, by the network entity, the RS resource set to trigger a network to configure one or more Quasi-co-location (QCL) parameters for an AL and a relay (Kim, Claim 1 receiving a downlink control signal including an indicator indicating a specific CSI-RS, selecting a QCL (quasi co-located) CS/ process having the specific CSI-RS set as a representative CSI-RS from a plurality of the CS/ processes, selecting a CSI-RS corresponding to a most recently reported CSI-RS indicator as a QCL CSI-RS of a DM-RS (demodulation-reference signal) from the two or more CSI-RSs included in the QCL CS/ process); and
communicating, by the network entity with the relay node, a downlink channel or an uplink channel using the  (Kim, Claim 1 receiving a downlink data signal using the DM-RS and the QCL CSI-RS).
Kim discloses UE can be a relay node or relay station, but does not explicitly disclose a plurality of Sidelink (SL) RSs, wherein the RS resource set enables a user equipment (UE) to communicate with the network entity via sidelink communications with a relay node.
Osawa from the same field of endeavor discloses configuring a Reference Signal (RS) resource set corresponding to a combination of a plurality of Access Link (AL) RSs and a plurality of Sidelink (SL) RSs, wherein the RS resource set enables a user equipment (UE) to communicate with the network entity via sidelink communications with a relay node (Osawa, [0041] a user equipment (i.e. relay node) having a scheduling capability dynamically indicates the SL-PTRS and/or the SL-CSI-RS to the user equipment 20 performing a SL transmission. The user equipment 20 having scheduling capability is a user equipment 20 that, autonomously or based on an indication from the base station apparatus 10, determines at least one of a MCS (Modulation and Coding Scheme), a TBS (Transport block size), a rank or the number of transmission layers, a resource allocation, a transmission power, and a transmission timing; and indicates the determination(s) to another user equipment, also [0038] A transmission time interval of the PTRS and the CSI-RS may be semi-persistently configured (i.e. QCL)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified resources of reference signals disclosed by Kim and resources of sidelink disclosed by Osawa with a motivation to make this modification in order to improve a quality of the SL communication by more dynamically controlling the transmission density of the PTRS and/or the CSI-RS, the reference signals adapting to a change of a communication environment (Osawa, [0039]).		
Regarding claim 17, Kim further discloses wherein a RS resource in the RS resource set is associated with at least one of an AL or SL node index and at least one of an AL or SL RS resource index associated with the relay node (Kim, Table 3 discloses CSI process configured for a UE, a TP index corresponding to each CSI process, and a BF CSI-RS index).
Regarding claim 18, Kim does not explicitly disclose wherein the plurality of SL RSs are combined with a plurality of Channel State Information Reference Signal (CSI-RS) resources as the plurality of AL RSs for downlink sounding.
Osawa from the same field of endeavor discloses wherein the plurality of SL RSs are combined with a plurality of Channel State Information Reference Signal (CSI-RS) resources as the plurality of AL RSs for downlink sounding ((Osawa, [0041] a user equipment (i.e. relay node) having a scheduling capability dynamically indicates the SL-PTRS and/or the SL-CSI-RS to the user equipment 20 performing a SL transmission. The user equipment 20 having scheduling capability is a user equipment 20 that, autonomously or based on an indication from the base station apparatus 10, determines at least one of a MCS (Modulation and Coding Scheme), a TBS (Transport block size), a rank or the number of transmission layers, a resource allocation, a transmission power, and a transmission timing; and indicates the determination(s) to another user equipment).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified resources of reference signals disclosed by Kim and resources of sidelink disclosed by Osawa with a motivation to make this modification in order to improve a quality of the SL communication by more dynamically controlling the transmission density of the PTRS and/or the CSI-RS, the reference signals adapting to a change of a communication environment (Osawa, [0039]).

Regarding claim 19, Kim does not explicitly disclose wherein the plurality of SL RSs are combined with a plurality of Sounding Reference Signal (SRS) resources as the plurality of AL RSs for uplink sounding.
Osawa from the same field of endeavor discloses wherein the plurality of SL RSs are combined with a plurality of Sounding Reference Signal (SRS) resources as the plurality of AL RSs for uplink sounding (Osawa, [0029-33] SL (SideLink) may be distinguished based on a UL (Uplink), a DL (Downlink) and one of the following 1)-4) or a combination of the following 1)-4), noting that the SL may be referred to as another name: 1) a resource allocation in a time domain 2) a resource allocation in a frequency domain 3) a synchronization signal (including SLSS (Side link Synchronization Signal)) to be referred 4) a reference signal used in a path loss measurement or a transmission power control).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified resources of reference signals disclosed by Kim and resources of sidelink disclosed by Osawa with a motivation to make this modification in order to improve a quality of the SL communication by more dynamically controlling the transmission density of the PTRS and/or the CSI-RS, the reference signals adapting to a change of a communication environment (Osawa, [0039]).
Regarding claim 20, Kim further discloses wherein communicating the downlink channel or the uplink channel using the RSs and the plurality of SL RSs associated with the RS resource set (Kim, Col. 11 line 29-31 The transmission timing information includes a period for transmitting CSI, offset, and the like and can be transmitted to each UE via an RRC message).
Regarding claim 21, Kim further discloses wherein communicating the downlink channel or the uplink channel using the (Kim, Col. 11 line 23-26 If uplink data exists at the same time in a subframe in which CSI is transmitted, the CSI is transmitted via an uplink data channel (PUSCH) together with the data (i.e. without processing offset)).
Regarding claims 23-28, these claims recite " an apparatus for communication " comprising: a memory configured to store instructions; and one or more processors communicatively coupled with the memory, wherein the one or more processors are configured to execute the instructions (Kim, Fig. 12 base station1210, user equipment 1220 includes a processor 1213, 1223, a memory 1214, 1224 and a radio frequency (RF) unit 1211/1212/1221/1222, the processor 1213, 1223 can be configured to implement the proposed functions) with similar steps as recited by the method of claims 1-6, thus are rejected with the same rationale applied against claims 1-6 as presented above.	
Claims 7-8, 15, 22 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 10,707,937 B2, hereinafter "Kim") in view of Osawa et al. (WO2020021640A1, English translation in US 2021/0266995 A1, hereinafter "Osawa") as applied to claim above, and further in view of Zhang et al. (US 20190281587 A1, hereinafter "Zhang").
Regarding claim 7, Kim discloses QCL but does not explicitly disclose wherein the one or more QCL parameters correspond to at least one of joint Transmission Configuration Indicator (TCI) state for communicating on the downlink channel or a joint spatial relation for communicating on the uplink channel.
Zhang from the same field of endeavor discloses wherein the one or more QCL parameters correspond to at least one of joint Transmission Configuration Indicator (TCI) state for communicating on the downlink channel or a joint spatial relation for communicating on the uplink channel (Zhang, [0040] The QCL information is configured in one TCI, For an aperiodic CSI-RS resource in a NZP-CSI-RS-Resource Set configured with higher layer parameter trs-Info, the UE shall expect that a TCI-State indicates ‘QCL-TypeA’ with a periodic CSI-RS resource in a NZP-CSI-RS-ResourceSet configured with higher layer parameter trs-Info and, when applicable, ‘QCL-TypeD’ with the same periodic CSI-RS resource).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Zhang’s system for Transmission Configuration Indicator (TCI) into Kim’s QCL as modified by Osawa with a motivation to make this modification in order to achieve an efficient service delivery through the reduced latency and load on the transport network (Zhang, [0131]).	
Regarding claim 8, Kim discloses QCL but does not explicitly disclose wherein the 
Zhang from the same field of endeavor discloses wherein the (Zhang, [0040, 96] the SL interface 605 may be used in vehicular applications and communications technologies, which are often referred to as V2X systems . V2X is a mode of communication where UEs (i.e. at least 2 UEs) communicate with each other).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Zhang’s system for Transmission Configuration Indicator (TCI) into Kim’s QCL as modified by Osawa with a motivation to make this modification in order to achieve an efficient service delivery through the reduced latency and load on the transport network (Zhang, [0131]).
Regarding claim 15, Kim discloses QCL but does not explicitly disclose wherein the one or more QCL parameters correspond to at least one of joint Transmission Configuration Indicator (TCI) state for communicating on the downlink channel or a joint spatial relation for communicating on the uplink channel.
Zhang from the same field of endeavor discloses wherein the one or more QCL parameters correspond to at least one of joint Transmission Configuration Indicator (TCI) state for communicating on the downlink channel or a joint spatial relation for communicating on the uplink channel (Zhang, [0040] The QCL information is configured in one TCI, For an aperiodic CSI-RS resource in a NZP-CSI-RS-Resource Set configured with higher layer parameter trs-Info, the UE shall expect that a TCI-State indicates ‘QCL-TypeA’ with a periodic CSI-RS resource in a NZP-CSI-RS-ResourceSet configured with higher layer parameter trs-Info and, when applicable, ‘QCL-TypeD’ with the same periodic CSI-RS resource).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Zhang’s system for Transmission Configuration Indicator (TCI) into Kim’s QCL as modified by Osawa with a motivation to make this modification in order to achieve an efficient service delivery through the reduced latency and load on the transport network (Zhang, [0131]).	
Regarding claim 22, Kim discloses QCL but does not explicitly disclose wherein the one or more QCL parameters correspond to at least one of joint Transmission Configuration Indicator (TCI) state for communicating on the downlink channel or a joint spatial relation for communicating on the uplink channel.
Zhang from the same field of endeavor discloses wherein the one or more QCL parameters correspond to at least one of joint Transmission Configuration Indicator (TCI) state for communicating on the downlink channel or a joint spatial relation for communicating on the uplink channel (Zhang, [0040] The QCL information is configured in one TCI, For an aperiodic CSI-RS resource in a NZP-CSI-RS-Resource Set configured with higher layer parameter trs-Info, the UE shall expect that a TCI-State indicates ‘QCL-TypeA’ with a periodic CSI-RS resource in a NZP-CSI-RS-ResourceSet configured with higher layer parameter trs-Info and, when applicable, ‘QCL-TypeD’ with the same periodic CSI-RS resource).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Zhang’s system for Transmission Configuration Indicator (TCI) into Kim’s QCL as modified by Osawa with a motivation to make this modification in order to achieve an efficient service delivery through the reduced latency and load on the transport network (Zhang, [0131]).	
Regarding claim 29, Kim discloses QCL but does not explicitly disclose wherein the one or more QCL parameters correspond to at least one of joint Transmission Configuration Indicator (TCI) state for communicating on the downlink or joint spatial relation for communicating on the uplink.
Zhang from the same field of endeavor discloses wherein the one or more QCL parameters correspond to at least one of joint Transmission Configuration Indicator (TCI) state for communicating on the downlink or joint spatial relation for communicating on the uplink (Zhang, [0040] The QCL information is configured in one TCI, For an aperiodic CSI-RS resource in a NZP-CSI-RS-Resource Set configured with higher layer parameter trs-Info, the UE shall expect that a TCI-State indicates ‘QCL-TypeA’ with a periodic CSI-RS resource in a NZP-CSI-RS-ResourceSet configured with higher layer parameter trs-Info and, when applicable, ‘QCL-TypeD’ with the same periodic CSI-RS resource).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Zhang’s system for Transmission Configuration Indicator (TCI) into Kim’s QCL as modified by Osawa with a motivation to make this modification in order to achieve an efficient service delivery through the reduced latency and load on the transport network (Zhang, [0131]).	
Regarding claim 30, Kim discloses QCL but does not explicitly disclose wherein the 
Zhang from the same field of endeavor discloses wherein the (Zhang, [0040, 96] the SL interface 605 may be used in vehicular applications and communications technologies , which are often referred to as V2X systems . V2X is a mode of communication where UEs (i.e. at least 2 UEs) communicate with each other).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Zhang’s system for Transmission Configuration Indicator (TCI) into Kim’s QCL as modified by Osawa with a motivation to make this modification in order to achieve an efficient service delivery through the reduced latency and load on the transport network (Zhang, [0131]).
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415     

                                                                                                                                                                                                   /JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415